United States Court of Appeals
                     For the First Circuit

No. 19-1696

                        MATTHEW J. WHITE,

                      Plaintiff, Appellant,

                               v.

               HEWLETT PACKARD ENTERPRISE COMPANY,

                      Defendant, Appellee,

                               and

                HEWLETT-PACKARD COMPANY; HP INC.,

                           Defendants.


                          ERRATA SHEET

          The opinion of this Court, issued on January 13, 2021,
is amended as follows:

          On page 9, line 28 and page 10, line 5, please delete
the opening and closing quotation marks.

          On page 9, line 28 please replace "[t]his" with "This".

          On page 15, line 25, please delete "!".

          On Page 18, line 9, please delete "!!".